Title: To George Washington from the Members of the New Jerusalem Church of Baltimore, 22 January 1793
From: Members of the New Jerusalem Church of Baltimore
To: Washington, George



Sir,
[Baltimore, 22 January 1793]

While the nations of the Earth, and the People of united America especially, have in their various Denominations paid the Tribute of respectful deference to the illustrious President thereof, permit Sir, a Society, however small in nu[m]ber, yet sincere they trust, in their attachment, to offer up, in the dawn of their Institution, that mark of dutiful esteem, which well becometh new associations, to the chief magistrate of America.
We presume not Sir, to enter into a reiterated Panegyric of matchless virtues or exalted character, but assuming causes with Effects, we are led to believe, that you were a chosen Vessel for great and salutary purposes, and that both in your actions and in your conduct, you Justly stand one of the first disinterested and exemplary men upon Earth: neither in this address, can we, was it expected, enter into a detail of the profession of our faith, but we are free to declare, that we feel ourselves among the number of those who have occasion to rejoice, that the word literally is spiritually fulfilling: That a new and glorious Dispensation, or fresh manifestation of Divine Love hath commenced in our Land; when, as there is but one Lord, so is his name becoming one throughout the Earth; and that the Power of Light, or Truth and righteousness, are, in an eminent degree, universally prevailing, and even triumphing over the Powers of Darkness; when, Priestcraft and Kingcraft, those banes of human felicity are hiding their diminished Heads, and Equality in State as well as in

Church, proportionably to merit, are considered the true criterion of the Majesty of the People.
Oh Sir! Could we, without being charged with adulation, pour out the fulness of our souls, to the enlightened conduct of him, who stands chief among the foremost of men, what a Volume of Truth might we deservedly offer, to the name of Washington, on the altar of Liberty uncircumscribed!
Allow us, by the first opportunity, to present to your Excellency, among other Tracts, the Compendium of the new church, signified by the New Jerusalem in the Revelation, as the readiest mean, to furnish you with a Just Idea of the heavenly Doctrines.
That the Lord Jesus, whom alone we acknowledge as “the true God and eternal Life” will preserve you long to reign in the Hearts of the People, and lastingly to shine as a Gem of the brightest lustre, a Star of the first magnitude in the unfading mansions above, is the fervent aspiration of your faithful Citizens and affectionate Brethren. Done in behalf of the Members of the Lords new church at Baltimore, this 22 Day of Jany 1793–37. Test[e],

H.J. DidierSecy pro tem:

